I have grave doubts as to whether the defendant in this case should be denied a new trial under all of the circumstances shown by the record. I think the court should have granted the motion for a change of venue. Whenever the State says that it has enough evidence to prove a man guilty beyond a reasonable doubt it should not be afraid to have that evidence submitted and passed upon by any jury anywhere in the State. The benefit of a fixed venue is primarily for the defendant, not the State. Only questions of convenience and expense can constitute a sound reason for denying a change of venue *Page 678 
insofar as the prosecution is concerned. In cases where a psychological atmosphere of hostility has been created against a defendant which is likely to preclude his getting a fair trial in a particular county, no speculation should be indulged in to the effect that upon the trial it may be possible to protect the defendant from its effect. The venue should be changed when it is applied for in every case where there is a reasonable doubt raised as to whether the defendant can be fairly tried in the county where the indictment was found.
I concur in the result because I cannot say that tested by the strict letter rather than the spirit, of the law as declared in our former decisions, the court below committed error that is reversible on the present record.